Interim Decision #2286

MATTER OF M/S VALIANT TRADER
In Fine Proceedings
SFR 10/28.212

Decided by Board May 7, 1974
Where an alien crewman was injured on board ship after it left San Francisco
(en route to Yokohama); he was removed by launch and admitted to the U.S.
Public Health Service Hospital; the carrier advised the Service that the
crewman would be continued on the vessel's payroll following injury and
would rejoin his ship at Yokohama; and the day of his release from the
hospital, the crewman flew to Japan to rejoin his vessel, fine under section 256
of the Immigration and Nationality Act was improperly imposed since there
was no evidence whatsoever that there was a payoff and discharge of the
alien.
BASIS FOR FINE: Act of 1952—Section 256 [8 U.S.C. 1286]
IN RE: M/S "VALIANT TRADER,"

which arrived at the port of Honolulu,
Hawaii, from foreign on June 20,1972'. Alien crewman involved: TONG

BACK AN
ON BEHALF OF CARRIER:

A.R. Blackburn
Lilly Shipping Agencies
One California Street
San Francisco, Calif. 94111

This case presents an appeal from a decision of the District
Director at San Francisco, California, wherein a fine in the
amount of $1,000, mitigated to the minimum sum of $500, was
imposed upon Lilly Shipping Agencies, for violation of section 256
of the Immigration and Nationality Act, as amended. The appeal
will be sustained and the order imposing a file will be withdrawn.
The specific violation complained of was failure of the MIS
"Valiant Trader" to obtain consent of the Attorney General before
paying off and discharging an alien crewman, Jong Back An. The
vessel had arrived first at Honolulu for Nagoya, Japan on June 26,
1972, at which time the alien had been granted a conditional
permit to land temporarily. He was injured after the vessel left
San Francisco on the evening of July la, 1072. The alien suffered a
fractured skull and was bleeding profusely from one ear, nose and
688

Interim Decision #2286
mouth. He was removed from the vessel by launch and admitted
to the United States Public Health Service Hospital. The M/S
"Valiant Trader" continued on its trip to Yokohama, Japan as
scheduled, without the alien. Two weeks later, on July 27, 1972, the
alien was deemed fit for duty and released from the hospital. He
flew to Tokyo the same day to rejoin his vessel, at no expense to
the United States Government. The foregoing facts are not in

dispute.
The carrier was notified by the District Director of his intention
to impose a fine under section 256 of the Act for unlawfully paying
off and discharging the alien crewman without first having obtained the consent of the Attorney General. In reply to the
charges by the District Director, it was alleged in behalf of the
carrier that since the alien had been removed from the vessel

"during non-office hours, it hardly seemed sensible to contact your
office before entering him into the hospital." It was further alleged
that in a telephone conversation the following morning with a
person speaking for the Service, the carrier was assured that it
would be sufficient if the alien was noted on the crew change
report filed by its customs broker. The instruction was followed
and it was the carrier's position that the intent of the law to
prevent alien seamen from remaining in this country was not
violated. In any event, the carrier advised the Service that the
alien crewman would be continued on the vessel's pe.yrull following
his injury and would rejoin his ship at Yokohama, Japan.
The District Director, noting that an unintentional violation of
the statute is not a basis for exception, concluded that liability to
fine definitely had been established. He found, however, that
discretionary mitigation of the statutory fine of $1,000 was merited
in this instance, to the extent permitted under section 256 of the
Act, namely, the absolute minimum of $500. On appeal, it is
contended by the carrier that the Service contributed to the
violation and that "... a $500.00 fine is completely out of line."
We have carefully reviwed this matter and conclude that the
fine was improperly imposed. Under section 256 of the statute, the
carrier has an absolute duty not to pay off or discharge any alien
crewman employed on board a vessel or aircraft arriving in the

United States, without first having obtained the consent of the
Attorney General. The only exception to this rule is an alien
lawfully admitted for permanent residence. There is no indication
whatsoever that there was a payoff and discharge of the alien in
this instance. Since the statute we administer is penal in nature,
strict proof of a violation is required. The Service has failed to
meet its burden. As we stated in Matter of Yacht Caribbean Star, 9
I. & N. Dec. 272 (BIA 1961), under section 256 of the Act, "the
689

Interim Decision #2286
element essential to establish a violation is the termination of the
crewman's employment by an affirmative act of the parties responsible for the vessel or of the crewman himself." On the record
before us, we are persuaded that there was no such affirmative
act. Rather, it appears that the alien was not paid off; that he was
kept on the crew list; and rejoined his vessel in Japan.
Although this ease involves a rather unusual set of circumstances, we cannot agree with the District Director's conclusion
that liability to the fine of $1,000, mitigated to the sum of $500, has
been incurred. There has been substantial compliance with the
law and we are satisfied that the penalty was improperly ordered
imposed on the carrier. CL Matter of SS. "Loch Avon," 7 L & N. Dec.
215 (BIA 1956). Accordingly, the appeal will be sustained.
ORDER: The appeal is sustained; the order of the District
Director on October 5, 1972 is reversed; and the fine is remitted.

690

